COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  '
 AMANDA BETH DARTER,                                              No. 08-11-00022-CR
                                                  '
                        Appellant,                                    Appeal from
                                                  '
 v.                                                           County Criminal Court No. 8
                                                  '
 THE STATE OF TEXAS,                                            of Tarrant County, Texas
                                                  '
                        Appellee.                 '                  (TC # 1183105)


                                           OPINION

       Amanda Beth Darter appeals her conviction of driving while intoxicated, second offense.

Appellant waived her right to a jury trial and entered a negotiated plea of guilty. The trial court

found Appellant guilty and assessed her punishment at a fine of $750 and confinement for forty-

five days. We affirm.

                                     FACTUAL SUMMARY

       Appellant filed a motion to suppress alleging that the arresting officer lacked probable

cause to believe she had committed a traffic violation or reasonable suspicion that a crime was in

progress. A Tarrant County Magistrate heard the motion to suppress.

       Edgar Vidal, a police officer with the North Richland Hills Police Department, was on

patrol at approximately 11:30 p.m. on November 28, 2009 when he saw a vehicle that was

weaving within its lane. Vidal and the vehicle were traveling in the left lane of a multi-lane road.

Vidal began following the vehicle and he observed it cross over into the adjacent lane to the

right, but the driver, Appellant, did not activate the turn signal until after the vehicle had already

entered the lane.    Vidal turned on his emergency lights and stopped the vehicle because
Appellant had failed to signal her intent to change lanes and because Vidal suspected she was

driving while intoxicated.1 Vidal testified that he has received training to detect impairment in

drivers. Weaving within a lane is one indicator that the driver may be intoxicated. Additionally,

the commission of traffic violations is another indicator of possible intoxication.                       Another

indicator of intoxication is activation of the turn signal after the driver has already begun to

change lanes. Based on the time of day and the existence of these indicators, Vidal testified that

he had a reasonable suspicion that Appellant was intoxicated. He also stopped her because of the

traffic violation.

        The trial court admitted State’s Exhibit 2 which is a video recorded by the equipment in

Vidal’s patrol car. The video is consistent with Vidal’s testimony in that it shows Appellant’s

vehicle traveling in front of Vidal’s vehicle and weaving within the lane. Further, the video

reflects that when Appellant changed into the adjacent lane, both the front and rear tires on the

right side of her vehicle had already crossed over the lane marker and were completely in the

adjacent lane before Appellant activated her turn signal.

        The magistrate made written findings of fact and conclusions of law reflecting that the

magistrate accepted Vidal’s testimony as true because the magistrate found him to be a credible

witness. The magistrate concluded that Vidal made a lawful traffic stop and lawfully detained

Appellant based on the court’s finding that Appellant violated Section 545.104(a) of the

Transportation Code by failing to signal an intent to change lanes. The court additionally found

that Vidal had reasonable suspicion that Appellant was an “impaired driver.” The district court



1
  At the suppression hearing, the trial court did not permit the prosecutor to offer evidence that Appellant did not
immediately stop after the officer turned on his emergency lights and she allegedly committed additional traffic
offenses before being finally stopped. The record reflects that Appellant entered a plea of guilty to the class B
offense of fleeing or attempting to elude police officer committed on November 28, 2009.                         See
TEX.TRANSP.CODE ANN. § 545.421 (West 2011). The State has not raised an issue on appeal regarding the trial
court’s decision to limit the evidence. Consequently, we express no opinion on the issue.

                                                       -2-
adopted the magistrate’s findings and denied the motion to suppress.

                     PROBABLE CAUSE/REASONABLE SUSPICION

       In her sole issue on appeal, Appellant contends that the trial court erred by denying her

motion to suppress because the State failed to prove that she committed a traffic offense. She

asserts that the evidence shows she activated her turn signal simultaneously with making the lane

change.

       We review a trial court’s ruling on a motion to suppress evidence under a bifurcated

standard of review. Amador v. State, 221 S.W.3d 666, 673 (Tex.Crim.App. 2007); Guzman v.

State, 955 S.W.2d 85, 89 (Tex.Crim.App. 1997). Under this standard, we afford almost total

deference to the trial court’s express or implied determination of historical facts and application-

of-law-to-fact questions that turn on an evaluation of credibility and demeanor, but we review de

novo the court’s application of the law pertaining to search and seizure to those facts. State v.

Ross, 32 S.W.3d 853, 856 (Tex.Crim.App. 2000); Carmouche v. State, 10 S.W.3d 323, 327

(Tex.Crim.App. 2000).

       When the trial court makes findings of fact, as in this case, we determine whether the

evidence, when viewed in the light most favorable to the trial court’s ruling, supports these fact

findings. State v. Kelly, 204 S.W.3d 808, 818 (Tex.Crim.App. 2006). We then review the trial

court’s legal ruling de novo unless the fact findings that are supported by the record are also

dispositive of the legal ruling. Id. We must uphold the trial court’s ruling if it is supported by

the record and correct under any theory of the law applicable to the case. Armendariz v. State,

123 S.W.3d 401, 404 (Tex.Crim.App. 2003).

       A law enforcement officer may lawfully stop a motorist who commits a traffic violation

in the officer’s presence. See Garcia v. State, 827 S.W.2d 937, 944 (Tex.Crim.App. 1992);



                                               -3-
TEX.CODE CRIM.PROC.ANN. art. 14.01(b)(West 2005)(“A peace officer may arrest an

offender without a warrant for any offense committed in his presence or within his view.”);

TEX.TRANSP.CODE ANN. § 543.001 (West 2011)(“Any peace officer may arrest without

warrant a person found committing a violation of this subtitle.”). The decision to stop an

automobile is reasonable when an officer has probable cause to believe that a traffic violation has

occurred. Whren v. United States, 517 U.S. 806, 810, 116 S. Ct. 1769, 1772, 135 L. Ed. 2d 89

(1996); Walter v. State, 28 S.W.3d 538, 542 (Tex.Crim.App. 2000).

        Section 545.104 of the Transportation Code provides:

        (a) An operator shall use the signal authorized by Section 545.1062 to indicate an
            intention to turn, change lanes, or start from a parked position.

        (b) An operator intending to turn a vehicle right or left shall signal continuously
            for not less than the last 100 feet of movement of the vehicle before the turn.

TEX.TRANSP.CODE ANN. § 545.104. The Transportation Code defines a “laned roadway” as

a roadway that is divided into at least two clearly marked lanes for vehicular travel.

TEX.TRANSP.CODE ANN. § 541.302(7)(West 2011). A lane change is defined as a “lateral

maneuver moving the vehicle from one lane to another using proper space management

procedures.” Mahaffey v. State, 316 S.W.3d 633, 641 (Tex.Crim.App. 2010), quoting Texas

Driver’s Handbook at A-5.

        Appellant argues that activating her turn signal while she was in the process of making

the lane change is not a traffic violation. Section 545.104(b) requires that an intention to turn

must be signaled for 100 feet before the turn, but it does not expressly state when an operator

must begin signaling an intention to change lanes. The plain language of the statute requires an

operator to signal an intention to change lanes. Common sense dictates that in order to signal an

2
   Section 545.106(a) provides for the use of hand and arm or signal lamp when an operator is required to give a
stop or turn signal. TEX.TRANSP.CODE ANN. § 545.106(a).


                                                     -4-
intention to change lanes the signal must be given before the movement is initiated. Once a

person begins to change lanes, their intention is clear even without a signal. The purpose of

requiring an operator to signal her intent to change lanes is to give the other drivers on the road

the opportunity to react, e.g., by reducing speed and applying the brakes to keep a safe distance

until the movement is completed. Activating a signal after the vehicle has already entered the

adjacent lane, even partially, does not accomplish this purpose. We conclude that Officer Vidal

had probable cause to believe that Appellant had violated Section 545.104(a) by changing lanes

without first signaling her intention to do so. The trial court did not err by denying the motion to

suppress. We overrule Appellant’s sole issue on appeal and affirm the judgment of the trial

court.


May 30, 2012                          ________________________________________________
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)




                                                  -5-